Citation Nr: 9927311	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-17 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Whether the claim for secondary service connection for 
hypertension is well grounded.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1942 to January 
1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision that determined the 
veteran had not submitted a well grounded claim for service 
connection for hypertension secondary to post-traumatic 
stress disorder (PTSD).


REMAND

Medical literature concerning the relationship between blood 
pressure to mental stress was received in June 1997 that has 
not been considered by the RO and the veteran or his 
representative has not waived initial consideration of this 
evidence by the RO.  Due process requires that the RO 
consider all records and provide the veteran with a related 
supplemental statement of the case.  38 C.F.R. § 20.1304(c) 
(1998).  Moreover, the veteran has submitted a medical 
opinion dated in July 1999 that links his hypertension to his 
service-connected PTSD.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the issue of 
whether the claim for secondary service 
connection for hypertension is well 
grounded.  This consideration should 
reflect the consideration of the above-
noted medical evidence as well as the 
holding of the United States Court of 
Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, the 
Court) with regard to secondary service 
connection for a disability based on 
aggravation of a non-service-connected 
disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).












